Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,240,470. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 21 combined with dependent claim 23 of the current application is an obvious variation of claim 1 of U.S. Patent No. 11,240,470.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-22, 28-29, 25-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jehanno et al. (US 2017/0013235A1, hereinafter Jehanno) in view of Kashimba et al. (US 2014/0226537A1, hereinafter Kashimba) and Lynch et al. (US 2016/0094475A1, hereinafter Lynch).
Regarding claim 21, Jehanno discloses: A system, comprising: two or more communication devices (10-17, figs. 1-2) each identified with two or more users; and a computer (8, figs. 1-2, 8) coupled with a database (“data repository” 82, fig. 8) and comprising a processor (81, fig. 8) and memory (82, fig. 8), the computer configured to generate a teleconference space in which the two or more communication devices participate (“establishing audio or video calls”: paragraph: 0161) by:  generating a teleconference space (fig. 7); transmitting requests to join the teleconference space to the two or more communication devices; storing in the computer memory identification information for each of the two or more communication devices (abstract); storing received audiovisual data comprising an audio stream and a visual stream associated with the two or more users associated with each of the two or more communication devices (paragraph: 0161; 0163-0164); generating a graphical user interface for each of the two or more communication devices for displaying an outbound teleconference stream of the audiovisual data; selecting, based on criteria, an audio stream and one or more visual streams from the received audiovisual data to transmit as the outbound teleconference stream; combining the selected audio stream and the selected one or more visual streams for the outbound teleconference stream; and transmitting the outbound teleconference stream for display on each of the two or more communication devices (paragraph: 0172).
Regarding claim 28, Jehanno discloses: A computer-implemented method, comprising: generating, using a computer coupled with a database (“data repository” 82, fig. 8; paragraph: 0157) and comprising a processor (81, fig. 8)  and memory (82, fig. 8), a teleconference space (“establishing audio or video calls”: paragraph: 0161) in which two or more communication devices each identified with two or more users participate; transmitting requests to join the teleconference space to the two or more communication devices; storing in the computer memory identification information for each of the two or more communication devices (abstract); storing received audiovisual data comprising an audio stream and a visual stream associated with the two or more users associated with each of the two or more communication devices(paragraph: 0161; 0163-0164); generating a graphical user interface for each of the two or more communication devices for displaying an outbound teleconference stream of the audiovisual data; selecting, based on criteria, an audio stream and one or more visual streams from the received audiovisual data to transmit as the outbound teleconference stream; combining the selected audio stream and the selected one or more visual streams for the outbound teleconference stream; and transmitting the outbound teleconference stream for display on each of the two or more communication devices (paragraph: 0172).
Regarding claim 35, Jehanno discloses: A non-transitory computer-readable storage medium embodied with software, the software when executed configured to: generate, using a computer coupled with a database (“data repository” 82, fig. 8; paragraph: 0157) and comprising a processor (81, fig. 8) and memory (82, fig. 8), a teleconference space in which two or more communication devices each identified with two or more users participate (“establishing audio or video calls”: paragraph: 0161); transmit requests to join the teleconference space to the two or more communication devices; store in the computer memory identification information for each of the two or more communication devices (abstract); store received audiovisual data comprising an audio stream and a visual stream associated with the two or more users associated with each of the two or more communication devices (paragraph: 0161; 0163-0164); generate a graphical user interface for each of the two or more communication devices for displaying an outbound teleconference stream of the audiovisual data; select, based on criteria, an audio stream and one or more visual streams from the received audiovisual data to transmit as the outbound teleconference stream; combine the selected audio stream and the selected one or more visual streams for the outbound teleconference stream; and transmit the outbound teleconference stream for display on each of the two or more communication devices (paragraph: 0172).
Jehanno differs from claims 21, 28, 35 in that he does not specifically disclose underlined claim limitations show above such as transmit requests to join the teleconference space to the two or more communication devices; generate a graphical user interface for each of the two or more communication devices for displaying an outbound teleconference stream of the audiovisual data; select, based on criteria, an audio stream and one or more visual streams from the received audiovisual data to transmit as the outbound teleconference stream; combine the selected audio stream and the selected one or more visual streams for the outbound teleconference stream.
However, Kashimba discloses: transmitting requests to join the teleconference space to the two or more initial communication devices; transmitting a request to join the teleconference space to a third communication device (abstract; fig. 6) and Lynch discloses: generate a graphical user interface for each of the two or more communication devices for displaying an outbound teleconference stream of the audiovisual data; select, based on criteria, an audio stream and one or more visual streams from the received audiovisual data to transmit as the outbound teleconference stream; combine the selected audio stream and the selected one or more visual streams for the outbound teleconference stream (fig. 4; paragraph: 0048).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jehanno’s system to provide for: transmit requests to join the teleconference space to the two or more communication devices as this arrangement would facilitate participants to join the conference; generate a graphical user interface for each of the two or more communication devices for displaying an outbound teleconference stream of the audiovisual data; select, based on criteria, an audio stream and one or more visual streams from the received audiovisual data to transmit as the outbound teleconference stream; combine the selected audio stream and the selected one or more visual streams for the outbound teleconference stream as this arrangement would facilitate to select conference streams to be sent to the devices based on a selection criteria as taught by Lynch.
 	Jehanno differs from claims 22, 29, 36 in that it does not specifically disclose: wherein the criteria for the selecting further comprises: a visual stream transmitted by a communication device associated with a particular user that most recently joined the teleconference space; a loudest or most clear audio stream transmitted by a communication device associated with a particular user; a manual selection of a visual stream from a single communication device where a user participates in the teleconference space using multiple communication devices; a manual selection of an audio stream from a single communication device where a user participates in the teleconference space using multiple communication devices; or a combination of visual streams from multiple communication devices of a particular user.
However, Lynch discloses: wherein the criteria for the selecting further comprises: a visual stream transmitted by a communication device associated with a particular user that most recently joined the teleconference space; a loudest or most clear audio stream transmitted by a communication device associated with a particular user; a manual selection of a visual stream from a single communication device where a user participates in the teleconference space using multiple communication devices; a manual selection of an audio stream from a single communication device where a user participates in the teleconference space using multiple communication devices; or a combination of visual streams from multiple communication devices of a particular user (“a loudest or most clear audio stream transmitted by a communication device”: paragraph: 0048).
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jehanno’s system to provide for: wherein the criteria for the selecting further comprises: a visual stream transmitted by a communication device associated with a particular user that most recently joined the teleconference space; a loudest or most clear audio stream transmitted by a communication device associated with a particular user; a manual selection of a visual stream from a single communication device where a user participates in the teleconference space using multiple communication devices; a manual selection of an audio stream from a single communication device where a user participates in the teleconference space using multiple communication devices; or a combination of visual streams from multiple communication devices of a particular user as this arrangement would facilitate to select conference streams to be sent to the devices based on a selection criteria as taught by Lynch.
	Jehanno differs from claims 23-24, 30-31, 37-38 in that he does not specifically disclose: further comprising: joining the teleconference space by a participating user with an additional communication device; combining the visual stream of the additional communication  device with one or more existing visual streams of the participating user; and displaying the combined visual streams on a graphical user interface of the participating user, further comprising: identifying the additional communication device as being associated with the participating user, wherein data used for the identifying comprises one or more of: a unique identification associated with the additional communication device; an IP address  of the additional communication device, a MAC address of the additional communication device; and account information associated with the participating user.	
	However, Kashimba discloses: further comprising: joining the teleconference space by a participating user with an additional communication device; combining the visual stream of the additional communication  device with one or more existing visual streams of the participating user; and displaying the combined visual streams on a graphical user interface of the participating user, further comprising: identifying the additional communication device as being associated with the participating user, wherein data used for the identifying comprises one or more of: a unique identification associated with the additional communication device; an IP address  of the additional communication device, a MAC address of the additional communication device; and account information associated with the participating user (paragraphs: 0039; 0028).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jehanno’s system to provide for: further comprising: joining the teleconference space by a participating user with an additional communication device; combining the visual stream of the additional communication  device with one or more existing visual streams of the participating user; and displaying the combined visual streams on a graphical user interface of the participating user, further comprising: identifying the additional communication device as being associated with the participating user, wherein data used for the identifying comprises one or more of: a unique identification associated with the additional communication device; an IP address  of the additional communication device, a MAC address of the additional communication device; and account information associated with the participating user as this arrangement would facilitate user convenience by facilitating user devices depending upon user situation as taught by Kashimba.
Claim(s) 25, 27, 32, 34, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jehanno in view of Kashimba and Lynch as applied to claim 23, 30, 37 above, and further in view of Rensburg et al. (US PAT: 9,967,520, hereinafter Rensberg).
The combination differs from claims 25, 27, 32, 34, 39 in that it does not specifically disclose: wherein the graphical user interface further comprises: a presentation window displaying each of the visual streams transmitted to the participating user; and a participant panel displaying a visual representation of communication devices currently participating in the teleconference space, wherein  the participant panel in the graphical user interface further comprises displayed identification information based on one of the following: names of users associated with separate communication devices participating in the teleconference space; or identities of communication devices participating in the teleconference  devices currently participating in the teleconference space.
However, Rensburg discloses: wherein the graphical user interface further comprises: a presentation window displaying each of the visual streams transmitted to the participating user; and a participant panel displaying a visual representation of communication devices currently participating in the teleconference space, wherein  the participant panel in the graphical user interface further comprises displayed identification information based on one of the following: names of users associated with separate communication devices participating in the teleconference space; or identities of communication devices participating in the teleconference  devices currently participating in the teleconference space (fig. 10; col. 22 lines 9-67).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for: wherein the graphical user interface further comprises: a presentation window displaying each of the visual streams transmitted to the participating user; and a participant panel displaying a visual representation of communication devices currently participating in the teleconference space, wherein  the participant panel in the graphical user interface further comprises displayed identification information based on one of the following: names of users associated with separate communication devices participating in the teleconference space; or identities of communication devices participating in the teleconference  devices currently participating in the teleconference space as this arrangement would provide a user interface for videoconferencing as taught by Rensburg.
Claims 26, 33, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	--(US 2015/0381932A1) to Louchheim et al. discloses technologies for audiovisual communication using interestingness algorithms which teaches: Technologies for audiovisual communication include an audiovisual server and a number of audiovisual client devices, including a presenter device and a number of audience devices. Each audience device captures an audiovisual stream and transmits the audiovisual stream to the audiovisual server. Each audience device also captures sensor input data such as eye tracking data or facial expression data and transmits abstracted sensor input data to the audiovisual server. The abstracted sensor input data may be based on the captured audiovisual stream. The audiovisual server determines an interestingness rating associated with each audience device based on the sensor input data, and selects one or more audiovisual streams based on the interestingness ratings. The audiovisual server transmits the selected audiovisual streams to the presenter device. The audiovisual server may update the interestingness rating algorithm based on feedback from the presenter device or the audience devices. Other embodiments are described and claimed.
	--(US PAT: 6,317,776) to Broussard discloses methods and apparatus for automatic chat room source selection based on filtered audio input amplitude of associated data streams which teaches: An apparatus and method as shown automatically selects a video stream of a video-conference for transmission or display. The apparatus and method includes a receiving step for receiving video and audio streams over a network from participants in a video-conference. Each of the audio streams each has amplitude data. A suppressing step suppresses some of either the first or second video stream based on the amplitude data of the corresponding audio stream. The video stream or streams that are not suppressed are either displayed on a display screen of a participant of the video conference or transmitted to other terminals for display on display screens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651